           Case 1:18-vv-00620-UNJ Document 55 Filed 02/05/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0620V
                                          UNPUBLISHED


    ERNEST PERKINS,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: December 9, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


David Charles Richards, Christensen & Jensen, P.C., Salt Lake City, UT, for petitioner.

Ida Nassar, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On May 1, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleged that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) in his left shoulder as a result of an influenza (“flu”) vaccine
administered on October 29, 2015. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On September 11, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for his SIRVA. On December 9, 2020, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded $32,378.10,
representing $30,000.00 for his pain and suffering and $2,378.10 for his past
unreimbursable expenses. Proffer at 1. In the Proffer, Respondent represented that

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:18-vv-00620-UNJ Document 55 Filed 02/05/21 Page 2 of 5



Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $32,378.10, representing $30,000.00 for his pain and suffering and
$2,378.10 for his actual unreimbursable expenses in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
           Case 1:18-vv-00620-UNJ Document 55 Filed 02/05/21 Page 3 of 5




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                    )
    ERNEST PERKINS,                                 )
                                                    )
                 Petitioner,                        )
                                                    )    No. 18-620V
    v.                                              )    Chief Special Master Corcoran
                                                    )    ECF
    SECRETARY OF HEALTH AND HUMAN                   )
    SERVICES,                                       )
                                                    )
                 Respondent.                        )
                                                    )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On May 1, 2018, Ernest Perkins (“petitioner”) filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to 34 (“Vaccine Act” or

“Act”), alleging that he suffered a shoulder injury related to vaccine administration (“SIRVA”),

as defined in the Vaccine Injury Table, following administration of an influenza vaccine on

October 29, 2015. Petition at 1-2. On September 5, 2019, the Secretary of Health and Human

Services (“respondent”) filed an Amended Vaccine Rule 4(c) Report advising that, in light of the

Chief Special Master’s Findings of Fact ruling that the onset of petitioner’s left arm pain

occurred within 48 hours of vaccination, and the medical evidence submitted in this case,

respondent did not dispute that petitioner had satisfied all legal prerequisites for compensation

under the Vaccine Act. Amended Rule 4(c) Report at 8 (ECF #29). On September 11, 2019, the

Chief Special Master issued a Ruling on Entitlement, finding that petitioner was entitled to

vaccine compensation for his shoulder injury related to vaccine administration (“SIRVA”). 1 See

Ruling on Entitlement (ECF #30).


1
 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the Chief Special Master issues a damages decision in conformity with this proffer,
               Case 1:18-vv-00620-UNJ Document 55 Filed 02/05/21 Page 4 of 5




I.        Items of Compensation

          A.       Pain and Suffering

          Respondent proffers that Ernest Perkins should be awarded $30,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          B.       Past Unreimbursable Expenses

          Evidence supplied by petitioner documents Ernest Perkin’s expenditure of past

unreimbursable expenses related to his vaccine-related injury. Respondent proffers that

petitioner should be awarded past unreimbursable expenses in the amount of $2,378.10, as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Ernest Perkins should be made

through a lump sum payment as described below and requests that the Chief Special Master’s

decision and the Court’s judgment award the following 2: a lump sum payment of $32,378.10,

representing compensation for pain and suffering ($30,000.00), and past unreimbursable

expenses ($2,378.10), in the form of a check payable to petitioner, Ernest Perkins.




respondent waives his right to seek review of such damages decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Chief Special
Master’s September 11, 2019, entitlement decision.
2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
                                                   2
         Case 1:18-vv-00620-UNJ Document 55 Filed 02/05/21 Page 5 of 5




III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Ernest Perkins:                         $32,378.10

                                           Respectfully submitted,

                                           JEFFREY BOSSERT CLARK
                                           Acting Assistant Attorney General

                                           C. SALVATORE D’ALESSIO
                                           Acting Director
                                           Torts Branch, Civil Division

                                           CATHARINE E. REEVES
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           GABRIELLE M. FIELDING
                                           Assistant Director
                                           Torts Branch, Civil Division

                                           /s/ Ida Nassar
                                           IDA NASSAR
                                           Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Benjamin Franklin Station
                                           Washington, D.C. 20044-0146
                                           Tel: (202) 616-4186


DATED: December 9, 2020




                                              3
